Exhibit 10.1

MOTOROLA MOBILITY HOLDINGS, INC.

2011 Mobility Incentive Plan

Overview

This 2011 Mobility Incentive Plan has been established by Motorola Mobility
Holdings, Inc. to retain eligible Employees through competitive rewards, attract
premier talent, align individual efforts with business goals, and reward
Employees for strong business performance. The Plan is based on successive
calendar-year performance periods commencing 1 January 2011. The Plan is being
implemented pursuant to the terms and conditions of the 2011 Incentive
Compensation Plan, and is subject to the limitations set forth therein with
respect to the annual amount payable to each Participant. Terms that begin with
initial capital letters have the special meanings set forth in the “Definitions”
section below, unless the Committee determines that the context clearly
indicates otherwise.

All awards under the Plan are payable solely at the discretion of the
Compensation and Leadership Committee (“CLC”); subject to the authority of the
MIP Committee to make awards to Participants who are not Covered Persons either
at the time of the award or with respect to the Plan Year to which the award
relates. The performance factors and formula described below under “Award
Guidelines” and “Establishing Performance Measures and Goals” are mere
guidelines, and do not create legally binding rights for any Participant.
Accordingly, no Participant should expect to receive any award based on past
award practices or application of the Plan’s performance guidelines to a
particular Plan Year. This is because the CLC and the MIP Committee will make
Plan awards solely in their discretion, such that —

 

  (i) the right of the CLC and the MIP Committee to prospectively or
retroactively modify “Individual Performance Factors” (as defined below), as
well as to take into account or to disregard any other factors that they
consider appropriate, in order to apportion the total awards payable for any
Plan Year in a manner that best suits the Company’s needs, goals, and
objectives, and

 

  (ii) the maximum Plan award, in the case of any Participant who is listed in
Schedule 1 hereof as a Covered Person for a Plan Year being limited to the
amount that the Committee determines according to Schedule 1 based on its
application of the “Award Guidelines” with respect to each such Participant.

 

1



--------------------------------------------------------------------------------

The foregoing means, for instance, that exactly the same individual performance
in different years could result in vastly different Plan awards, as well as in
the assignment of vastly different Individual Performance Factors that could
range from 0 to the highest allowable factor (with 0 being possible even if
performance is satisfactory or better, depending on CLC and MIP Committee
discretion about apportioning the Plan’s bonus pool). Because of this level of
Company discretion, the following terms and conditions serve only as a general
guide for determining amounts payable pursuant to the Plan, and no Participant
has a vested right to payment of any particular amount under the Plan, whether
or not such Participant is an Employee on the date on which payments are made to
Participants.

Eligibility

To be eligible to participate in this Plan, an individual must be:

 

  •  

A full-time or part-time Employee of the Company assigned to a Participating
Organization;

 

  •  

Not a participant in any other annual group incentive or bonus plan (e.g., sales
incentive plans, etc.); and

 

  •  

The Employee must meet one of the following conditions:

 

  •  

The Employee is active on a Company payroll as of the date that the award is
paid;

 

  •  

The Employee is on a Leave of Absence as of the date that the award is paid;

 

  •  

The Employee Retired from the Company during the Plan Year while actively
employed or from a Leave of Absence;

 

  •  

The Employee died during the Plan Year while actively employed by the Company or
while on a Leave of Absence;

 

2



--------------------------------------------------------------------------------

  •  

The Employee separated from the Company during the Plan Year under certain
circumstances in connection with a reduction in force or restructuring, which
circumstances are described in the “Administration” section below; or

 

  •  

The Employee separated from the Company during the Plan Year under certain
circumstances in connection with a Divestiture, which circumstances are
described in the “Administration” section below.

The MIP Committee may modify the foregoing eligibility provisions to exclude
groups of Employees on a country-wide or business unit/organizational basis as
the MIP Committee deems necessary or appropriate. Employees should be aware that
meeting the eligibility requirements above does not guarantee or create a vested
right in any award.

Award Guidelines

Awards will be determined and paid after the close of each Plan Year on which
the awards are based. The award amount may be based in whole or in part on
Eligible Earnings, the Target Award Percentage, and the Business and Individual
Performance Factors, as follows:

 

Award    =   

Eligible

Earnings

   *  

Target Award

Percentage

   *  

Business

Performance Factor

   *  

Individual

Performance Factor

Target Award Percentages and Eligible Earnings for each Plan Year for
Participants who are Covered Persons shall be determined by the CLC during the
first quarter of the Plan Year. Target Award Percentages for each Plan Year for
all other Participants shall be determined by salary grade by country by the MIP
Committee; subject to the discretion of the MIP Committee to make, in its
discretion, individualized determinations for any Participant or group of
Participants other than Covered Persons. Business Performance Factors shall be
based on financial and non-financial factors as may be determined by the CLC in
its complete discretion.

Individual Performance Factors are based on the performance of the Participants
in contributing to the Company’s business performance. Managers will select an
Individual Performance Factor for each Participant; provided, however, that
Individual Performance Factors are limited to the range of 0x to 3x. The MIP
Committee may determine additional limitations and guidelines regarding the
selection of

 

3



--------------------------------------------------------------------------------

Individual Performance Factors. The Individual Performance Factor selected for
any Participant may be modified, within the range authorized herein, by the CLC,
at its sole discretion, at any time up to, and including, the date on which
payments are made to Participants for a Plan Year; provided that the MIP
Committee may make such discretionary modifications with respect to any
Participants other than Covered Persons.

Establishing Performance Measures and Goals

Annually, the CLC will establish the following for the Plan Year no later than
the 90th day of the Plan Year:

 

  •  

Performance measures – the specific financial and/or non-financial measures that
will be used to determine the Business Performance Factors for that year, and
the relative weighting of each measure.

 

  •  

Payout scales – for the Company and its business units, the specific performance
minimums, targets, and maximums and the corresponding percentage payout.

At the end of the Plan Year, the Committee will review full year performance and
the corresponding management recommendations regarding each Business Performance
Factor. The CLC, in its discretion, will determine the final Business
Performance Factor.

Payout Process

 

  •  

All awards will be paid in cash. Payment will be made as soon as
administratively practical during (and, in the absence of unforeseeable
circumstances, not later than April 30th of) the calendar year immediately
following the close of a Plan Year (unless a Participant makes an irrevocable
election under any deferred compensation arrangement subject to Section 409A of
the Internal Revenue Code of 1986, as amended, to defer payment of a portion of
the Participant’s award, in which case such payment, if any, shall be made in
accordance with such election).

 

  •  

A Participant does not earn, and shall have no right to receive, any award
payment under this Plan until that award is paid, and the maximum Plan award, in
the case of any Participant who is a Covered Person, shall not exceed the amount
that the Committee determines according to Schedule 1 based on its application
of the formula set forth above under “Award Guidelines” to such Participant.

 

4



--------------------------------------------------------------------------------

General Provisions

 

  •  

Awards are subject to all applicable withholding taxes and other required
deductions, as determined by the Company in its discretion.

 

  •  

The Plan will not be available to Employees who are subject to the laws of any
jurisdiction which prohibits any provisions of this Plan or in which tax or
other business considerations make participation impracticable in the judgment
of the MIP Committee.

 

  •  

This Plan does not constitute a guarantee of employment nor does it restrict the
Company’s rights to terminate employment at any time or for any reason.

 

  •  

The Plan and any individual award are offered gratuitously at the sole
discretion of the Company. The Plan merely serves as a general guide for
determining individual awards, and does not create vested rights of any nature
nor does it constitute a contract of employment, a promise for earned income, or
a contract of any other kind. The Plan does not create any customary concession
or privilege to which there is any entitlement from year-to-year, except to the
extent required under applicable law. Determination of a specific award amount
does not create an earned or vested right in any Participant to payment on or
before such date in which such award is paid. Nor does the Plan restrict the
Company’s rights to increase or decrease the compensation of any Employee,
except as otherwise required under applicable law.

 

  •  

Except as explicitly provided by law, the awards under this Plan shall not
become a part of any employment condition, regular salary, remuneration package,
contract or agreement, but shall remain gratuitous in all respects. Awards are
not to be taken into account for determining overtime pay, severance pay,
termination pay, pay in lieu of notice, or any other form of pay or
compensation.

 

  •  

Except as explicitly provided by law, this Plan is provided at the Company’s
sole discretion and the CLC may modify or terminate the Plan at any time,
prospectively or retroactively,

 

5



--------------------------------------------------------------------------------

 

without notice or obligation for any reason (subject to the discretion of the
MIP Committee to take any of the foregoing action at any time and from time to
time with respect to Participants other than Covered Persons). In addition,
there is no obligation to extend the Plan or establish a replacement plan in
subsequent years.

 

  •  

All awards to Covered Persons are subject to the terms and conditions of the
Recoupment Policy. The Recoupment Policy provides for determinations by the
Company’s independent directors of a Policy Restatement. In the event of a
Policy Restatement, the Company’s independent directors may require, among other
things, reimbursement of the gross amount of any bonus or incentive compensation
paid to the Covered Person hereunder if and to the extent the conditions set
forth in the Recoupment Policy apply. Any determinations made by the independent
directors in accordance with the Recoupment Policy shall be binding upon the
Covered Person. The Recoupment Policy is in addition to any other remedies which
may be otherwise available at law, in equity or under contract, to the Company.

 

  •  

The Plan shall not be funded in any way. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of awards. To the extent any person acquires a
right to receive payment under the Plan, such right will be no greater than the
right of an unsecured general creditor of the Company.

 

  •  

Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

Administration

 

  •  

The CLC has the overall responsibility for administering and amending this Plan,
subject to the following:

 

  •  

Except to the extent the potential award to a Participant who is a Covered
Person for a Plan Year could be increased (such increases being prohibited after
the 90th day of such Plan Year), the CLC, in its discretion, can for good reason
modify the Business Performance Factors at any time on or before the Company’s
payment of awards for the associated Plan Year, and can at any time and from
time to time include or exclude individual items from the calculation of the
Business Performance Factors.

 

6



--------------------------------------------------------------------------------

  •  

The CLC has delegated to the MIP Committee the authority to manage the
day-to-day administration of the Plan including without limitation the
discretionary authority to (i) administer and interpret the terms of the Plan,
and (ii) amend the Plan only as necessary or desirable to reflect any
ministerial, administrative or managerial functions; provided that any such
amendment does not alter the Business Performance Factor once established by the
CLC for any Plan Year and provided that any such amendment does not increase the
total payout under the Plan unless such increase is minor and due to increased
Target Award Percentages, additional Participants, or other administrative
changes.

 

  •  

The CLC delegates to the Chief Executive Officer of the Company the authority to
make adjustments to (i) the final Business Performance Factors, and (ii) any
Individual Performance Factors for Participants other than himself, including
the authority to adjust any Individual Performance Factor for any Participant in
excess of the 3x multiple described above; provided, however, that such
adjustments shall be subject to approval by the CLC, and shall not (I) increase
the amount payable to any Covered Person, or (II) change the aggregate cost of
Plan awards beyond ten percent (10%) above or below the aggregate amount
generated by application, to the Company’s full year performance results, of the
performance measures and payout scales as approved by the CLC.

 

  •  

The CLC will approve the final Business Performance Factors, following a review
of the underlying calculations, including any adjustments to the performance
measures during the course of or with respect to the performance year.

 

  •  

The CLC will approve at the close of the Plan Year the aggregate dollar payout
amount. Approval of the aggregate dollar payout amount does not

 

7



--------------------------------------------------------------------------------

 

create an earned or vested right to payment in any Participant and individual
awards are subject to modification in accordance with the terms set forth above,
on or before the date on which such awards are paid.

 

  •  

Notwithstanding the foregoing, the CLC specifically reserves to itself the
authority to set the initial Target Award Percentage and to determine any final
award payment for any Participant who is a Covered Person.

 

  •  

Any claims for payments under the Plan or any other matter relating to the Plan
must be presented in writing to the MIP Committee within 60 days after the event
that is the subject of the claim. The MIP Committee will then provide a response
within 60 days, which shall be final and binding.

 

  •  

Because employee retention is an important objective of this Plan and awards do
not bear a precise relationship to time worked within the calendar year,
individual performance during the Plan Year, or length of service with the
Company, the following guidelines apply to Participants who separate from
employment (payroll) prior to the end of the Plan Year:

 

  •  

If the reason for separation is death or Retirement, whether or not the
Participant is then on a Leave of Absence, the Participant shall be eligible for
a pro rata award using Eligible Earnings for the time actually worked during the
Plan Year. Any such award payable on behalf of a deceased Participant shall be
paid to the decedent’s estate.

 

  •  

If (i) the reason for the Participant’s separation from employment is a
reduction in force or restructuring, and (ii) the Participant receives
separation pay and/or benefits as part of a group-wide voluntary or involuntary
separation plan, and (iii) in locations where the receipt of some or all of such
separation pay or benefits is conditioned on the Participant signing a release
or waiver of claims against the Company, the Participant has signed such release
or waiver, and (iv) the Participant is not an appointed vice president or
elected officer of Motorola Mobility Holdings, Inc., Motorola Mobility, Inc. or
any of their subsidiaries or affiliates, the Participant shall be eligible for a
pro rata award using Eligible Earnings for the time actually worked during the
Plan Year.

 

8



--------------------------------------------------------------------------------

  •  

If the reason for separation is due to a Divestiture that requires Board of
Directors approval, then the CLC, in its discretion, shall determine if the
Participant is eligible for an award, if any. If the reason for separation from
employment is due to a Divestiture that does not require Board of Directors
approval, then the MIP Committee shall determine, in its discretion, if the
Participant is eligible for an award, if any.

 

  •  

For any other Participant who separates from employment prior to the payment
date for awards with respect to a Plan Year, such Employee shall not receive any
award under this Plan for such Plan Year. Exceptions can only be made with the
approval of the Chief People Officer, or as otherwise required by law.

 

  •  

A Participant on any type of Leave of Absence shall not be considered to be
actually working during the Leave of Absence for purposes of this Plan.

 

  •  

Awards for transferred, promoted or demoted Participants will be calculated
using (i) the Individual Performance Factor assigned at the end of the Plan Year
(unless modified by the CLC prior to payment of the award, in which event the
modified Individual Performance Factor will be used) and (ii) the Target Award
Percentages and Business Performance Factors prorated for the portions of the
Plan Year the Participant was assigned different target awards or was in
different Participating Organizations during the Plan Year; provided, however,
that the Target Award Percentage and Eligible Earnings may not be increased
without CLC approval for any Participant who is a Covered Person for the Plan
Year.

 

  •  

The MIP Committee may modify the foregoing administrative provisions as it deems
necessary or appropriate to apply to groups of employees on a country-wide or
business unit/organizational basis as it deems necessary or appropriate.

Definitions

Company: Motorola Mobility Holdings, Inc. and its subsidiaries and affiliates.

CLC: the Compensation and Leadership Committee of the Company’s Board of
Directors.

 

9



--------------------------------------------------------------------------------

Covered Persons: officers (as such term is defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934) of the Company.

Divestiture: the sale, lease, outsourcing arrangement, spin off or similar
transaction wherein a subsidiary is sold or whose shares are distributed to the
stockholders of Motorola Mobility Holdings, Inc., or any other type of asset
transfer or transfer of any portion of a facility or any portion of a discrete
organizational unit of the Company or a subsidiary.

Eligible Earnings: the MIP Committee will determine Eligible Earnings for
Employees in each country, consistent with their respective legal and practical
requirements; provided that the Eligible Earnings for any Covered Person will
not exceed the person’s annual base salary as determined based on Eligible
Earnings for the period from January 1 to March 31 of the relevant Plan Year.
The MIP Committee may determine inclusions and exclusions from Eligible Earnings
to apply to groups of employees on a country-wide or business
unit/organizational basis as the MIP Committee deems necessary or appropriate.

Employee: a person in an employee-employer relationship with the Company whose
base wage or base salary is processed for payment by the payroll department(s)
of the Company or a subsidiary and not by any other department of the Company.
The term Employee shall exclude the following:

 

  •  

Any independent contractor, consultant, or individual performing services for
the Company who has entered into an independent contractor or consultant
agreement;

 

  •  

Any individual performing services under an independent contractor or consultant
agreement, a purchase order, a supplier agreement or any other agreement that
the Company enters into for services;

 

  •  

Any person classified by the Company as a temporary or contract labor (such as
black badges, brown badges, contractors, contract employees, job shoppers)
regardless of the length of service; and

 

  •  

Any “leased employee” as defined in Section 414(n) of the U.S. Internal Revenue
Code of 1986, as amended.

 

10



--------------------------------------------------------------------------------

Such individuals shall be precluded from retroactive participation in the Plan
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.

Incentive Compensation Plan: the Motorola Mobility Holdings, Inc. 2011 Incentive
Compensation Plan, as amended, or any successor plan.

Leave of Absence: an approved leave of absence.

MIP Committee: a committee to which the CLC may delegate certain powers and
duties as described above. Unless otherwise determined, the MIP Committee will
consist of the Company’s Chief People Officer (Chairman), the Company’s Chief
Financial Officer, and the Company’s General Counsel. The MIP Committee may
establish self-governance procedures such as by-laws, and shall keep minutes
regarding all actions taken by the MIP Committee. Notwithstanding the foregoing
the Chief Executive Officer of the Company may act on behalf of the MIP
Committee with respect to any matter within its authority (in any such instance,
the Chief Executive Officer shall be subject to all terms and conditions of the
Plan that relate to the MIP Committee).

Participant: an Employee who meets the eligibility requirements set forth above.

Participating Organization: any subsidiary or affiliate of the Company, except
those that are designated in writing by the CLC.

Plan: the 2011 Mobility Incentive Plan, as amended from time to time.

Plan Year: calendar-year performance periods commencing each 1 January.

Policy Restatement: a restatement of the Company’s financial results caused by
the intentional misconduct of a Covered Person.

Recoupment Policy: the Company’s Policy Regarding Recoupment of Incentive
Payments upon a Policy Restatement, as it may be amended from time to time.

Retired or Retirement: this Plan utilizes the definition of “retiree” and
retirement that appears in the Company’s 401(k) or other primary retirement plan
covering the Participant in the case of normal or early retirement.

 

11



--------------------------------------------------------------------------------

Applicable Law

To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Delaware without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

 

12